Citation Nr: 0717451	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-11 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was a combat veteran.

2.  Evidence in the file at the time of the veteran's death 
did not competently attribute the veteran's hepatitis C to 
service.  

3.  The veteran died in October 2002 as a result of liver 
cancer due to or as a consequence of cirrhosis of the liver.  

4.  Hepatitis C was a causative factor in the development of 
cirrhosis of the liver.  

5.  Evidence received after the veteran's death attributes 
contraction of hepatitis C to in-service exposure to blood 
and wounds.  


CONCLUSIONS OF LAW

1.  The criteria for accrued benefits based on a claim for 
service connection for hepatitis C have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5112, 5121 (West 2002); 38 
C.F.R. §§ 3.31, 3.400, 3.500(g)(1), 3.1000 (2002).

2.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died on October [redacted], 2002.  At the time of the 
veteran's death, the veteran had a pending claim for service 
connection for hepatitis C.  Regulations provide that upon 
the death of a veteran, periodic monetary benefits to which 
he was entitled at death and due and unpaid for a period not 
to exceed 2 years prior to the last date of entitlement may 
be paid to certain persons such as the veteran's spouse, 
children or dependent parents.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000 (2002).  Accrued benefits can be awarded 
based on existing ratings or decisions or evidence in the 
file at the date of death.  The appellant, the veteran's 
widow, filed a timely claim for death benefits on October 28, 
2002.  Consequently, the minimal eligibility requirements are 
met, and the issue is whether service connection is warranted 
based on the evidence in the file at the date of death.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  
The veteran was diagnosed with hepatitis C in 1998, 
approximately 30 years after separation from service.  The 
veteran initially asserted that he acquired hepatitis C from 
blood transfusions in service.  See June 1998 VA treatment 
records.  A private physician submitted an opinion that the 
reported blood transfusion and the veteran's stint in the 
military were "presumably risk factors in the acquisition of 
hepatitis C."  See February 2001 Flamm statement.  The 
service medical records, to include the separation 
examination record, do not report any transfusions, however, 
and the veteran's DD-214 does not report that the veteran was 
awarded a Purple Heart.  Consequently, the nexus opinion 
lacks probative value since it is based on an unverified 
factual premise, namely the in-service transfusions.  

The veteran also asserted that he often had open sores on his 
hands from his duty as a door gunner and that he contracted 
hepatitis C from handling dead and wounded soldiers.  See 
January 2002 veteran's statement.  The veteran's personnel 
records indicate that he served as a door gunner and that his 
unit was involved in "heavy enemy combat" that resulted in 
"casualties and several helicopters damaged."  See service 
personnel files; June 2002 USA Center for Unit Records 
Research record.  Consequently, the veteran's exposure to 
wounded and dead soldiers is considered verified.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The record did not 
include a competent medical opinion linking the veteran's 
hepatitis C to this exposure, however.  Although the veteran 
had asserted that such a link exists, the veteran, as a 
layperson, was not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492.  

Based on the lack of evidence of in-service transfusions and 
the lack of a probative nexus opinion at the time of the 
veteran's death, service connection for hepatitis C, for 
accrued benefits purposes, must be denied.  

The appellant also seeks service connection for the cause of 
the veteran's death.  Service connection for the cause of the 
veteran's death may be established if the evidence shows that 
a disability incurred in, or aggravated by, service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Unlike 
service connection for accrued benefits purposes, service 
connection for the cause of death can be based on evidence 
obtained after the veteran's death.  See Hayes v. Brown, 4 
Vet. App. 353 (1993).  

The veteran's death certificate indicates that the veteran 
died on October [redacted], 2002, due to liver cancer due to or as a 
consequence of cirrhosis of the liver.  A clarifying medical 
opinion was requested in January 2007 as to the relationship 
between the veteran's service, the development of hepatitis 
C, and the development of liver cancer and cirrhosis of the 
liver.  In response to this request, a Veterans Health 
Administration (VHA) gastroenterologist opined that hepatitis 
C was "as likely as not at least partly responsible" for 
the development of cirrhosis.  See March 2007 VHA opinion.  
The examiner stated that although the record indicates an 
additional risk factor of alcohol consumption, the two 
factors (hepatitis C and alcohol consumption) are 
synergistic.  He added that it was unclear to what degree the 
progression to cirrhosis was influenced by hepatitis C alone.  
A February 2001 private physician's statement also reports 
that physician's opinion that the veteran's cirrhosis was 
secondary to hepatitis C.  Consequently, the issue in this 
claim is whether the veteran's hepatitis C was incurred in 
service.  

The 2007 VHA statement reports the examiner's opinion that 
exposure to blood and wounds in service was a possible risk 
factor for the development of hepatitis C, and that, if this 
risk factor was verified, it was as likely as not that the 
veteran contracted hepatitis C sometime during service.  As 
stated above, the veteran's exposure to blood and wounds is 
verified.  Additionally, the veteran was competent to state 
that he had open sores from his verified duty as a door 
gunner.  

In sum, there is evidence linking the veteran's hepatitis C 
to both service and the contributing cause of the veteran's 
death.  Consequently, service connection for the cause of the 
veteran's death is granted.  
VA has a duty to notify and assist claimants for benefits.  
In November 2002 and June 2003, the agency of original 
jurisdiction (AOJ) sent letters to the appellant providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the above claims.  Although the June 2003 
letter postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the previous 
decision.  Additionally, because the June 2003 letter 
pertained to the accrued benefits claim, there is no 
prejudice to the appellant from the timing of the letter 
since all relevant evidence was already associated with the 
file.  The appellant was not provided with notice of the 
effective date and disability rating regulations, but because 
service connection for accrued benefits has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As for the cause of death claim, because 
that claim has been granted, the RO will have the opportunity 
to provide the required notice before deciding those matters.  
The VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits, such as 
obtaining medical records, and obtaining medical opinions.  
Consequently, the duty to notify and assist has been met.  


ORDER

Service connection for hepatitis C, for accrued benefits 
purposes, is denied.

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


